TOLMAN, C.J., and BRIDGES, J., dissent.
The defendant, with three others, was charged with the crime of grand larceny of an automobile, committed in Bellingham, Whatcom county. The other three defendants plead guilty. This defendant was tried to a jury and convicted, and was sentenced to the penitentiary and has appealed.
The testimony on behalf of the state showed that the automobile was stolen in the nighttime. Within a few hours after the theft, appellant, with his associates, drove north across the boundary line between this state and British Columbia, being absent on the other side about three hours. They took an infrequently traveled road. Upon their return early in the morning before daylight, they were arrested by United States custom officials. At that time the appellant was riding on the front seat. The officers searched the car and its occupants, finding a number of weapons and so-called burglars' tools. Some of the weapons and burglars' tools were in the car, others on the persons of the parties. Some of the articles were a sledge hammer, an electric drill and several drill points, hack saw blades and frame, punches, files and a loaded shot gun. Each of the occupants had a revolver and a pocket flash light. At the time of the arrest, appellant, while in the automobile, had a 45 automatic U.S. Army revolver at his feet and a clip of ammunition in his pocket for filling the automatic revolver. All of this evidence, other than that of the owner as to the theft of the automobile, was received over the objections of the appellant.
It is contended that the court erred in permitting the state to follow the automobile north into British Columbia and its return to the boundary line. We think the evidence was competent and proper. It showed the taking of the automobile away from the scene of the larceny. It was proof of the first time *Page 499 
that appellant was seen in possession of it upon its having been recently stolen, "a circumstance to be considered by the jury with all other facts and circumstances, as disclosed by the evidence, or in determining the guilt or innocence of the accused." State v. Beeman, 51 Wash. 557, 99 P. 756; State v.Trombley, 132 Wash. 514, 232 P. 326.
It is also assigned that the court erred in admitting evidence concerning the possession of the weapons and burglars' tools. Often the enterprise of stealing an automobile requires the breaking and entering of a building for which something more than a key may be needed. This automobile was taken out of the owner's garage in the nighttime. The thieves entered the building in the nighttime to commit the larceny, and within a few hours, the first time the automobile was seen, it was in the possession of the appellant and his companions, all of whom were armed, and it, this same automobile, in so short a time, was found to contain implements in common use for breaking into buildings. Nor is it other than a most common thing that those who undertake such a theft provide themselves with weapons and ammunition. Possession of these things while occupying an automobile just stolen are incidents and illustrative of the particular litigated act and, like possession of recently stolen property, may be shown as a circumstance to be considered by the jury, together with the other facts and circumstances in evidence, in determining the guilt or innocence of the accused.
Other assignments of error are without merit or are disposed of by what has already been said. The case was properly given to the jury, and finding no error in the trial, the judgment is affirmed.
MAIN, HOLCOMB, ASKREN, PARKER, and FULLERTON, JJ., concur.
MACKINTOSH, J., concurs in the result. *Page 500